Citation Nr: 1000875	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister-in-law



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1971.  He died in June 2002.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

This case was brought before the Board in November 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the appellant 
in the development of her claim, to include providing the 
appellant with appropriate notice.  The case is once again 
before the Board for appellate consideration of the issue on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in November 2007 with instructions to the AOJ to provide the 
appellant with VCAA notice conforming to the United States 
Court of Appeals for Veterans Claims (Court) ruling in Hupp 
v. Nicholson, 21 Vet. App. 342 (Vet. App. 2007).  
Specifically, notice for a DIC claim must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.

Initially, the Board observes the November 2007 remand, which 
was mailed to the appellant to her address of record, was 
returned by the Postal Service with a notation that the mail 
forwarding time had expired, accompanied by a different 
address.  The Board mailed a second copy of the November 2007 
remand to this address in January 2008.  As the second notice 
was not returned to the Board, it appears this address is the 
appellant's correct address.  See generally Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992) (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).

While the AOJ attempted to send sufficient VCAA notice to the 
appellant's address of record, which was subsequently 
returned by the Postal Service, no attempt was made to send 
this notice to the address utilized by the Board in January 
2008.  As this appears to be the appellant's correct address, 
another remand, with unfortunate delay, is required to 
provide the appellant with appropriate VCAA notice conforming 
to Hupp.  A remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  

As a final note, the Board notes an October 2009 supplemental 
statement of the case (SSOC) was also sent by the AOJ to the 
appellant's address of record, which was also returned.  As 
such, on remand, the AOJ should also send a copy of the 
October 2009 SSOC to the address utilized by the Board in 
January 2008.


Accordingly, the case is REMANDED for the following action:

1.	Furnish the appellant and her service 
representative a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a claim 
for DIC under 38 U.S.C.A. § 1151, as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.	Furnish the appellant and her service 
representative a copy of the October 
2009 supplemental statement of the 
case.

Regarding actions #1 and #2, the AOJ 
should send these notices to the 
address utilized by the Board in its 
January 2008 correspondence.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the appellant's claim 
based on the entirety of the evidence.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, she and her 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


